DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-15 are pending in the application and have been examined.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-3, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pu (CN 109109654B) hereinafter Pu.
Claim 1:
Pu discloses a traveling air introducing mechanism [Figs. 1-4] comprising: a frame [Item 1] having an opening through which traveling air is introduced; and a flap [Item 2] having a plate shape [Fig. 5, Item 2] and provided inside the frame [Figs. 1-3] so as to be rotatable between a position where the flap closes the opening and a position where the flap opens the opening [Paras. 1-2 of "Background Technique"], wherein the flap [Item 2] includes a body having a plate shape [Fig. 5, Item 20], a pivot shaft portion on at least one end of the body [Items 21-22], and a plate portion disposed at the pivot shaft portion so as to intersect a direction in which the pivot shaft portion extends [Figs. 6, Item 202], the frame [Item 1] has an inner surface with an insertion hole [Figs. 8-12, Items 1000] into which the pivot shaft portion [Item 21] is rotatably inserted, and the plate portion is positioned between the inner surface of the frame and the body in the extending direction of the pivot shaft portion [Figs. 6, 10-11; Items 202, 2020, 2021] and is sized to cover the entire perimeter of the insertion hole from a side of the body [Figs. 8, 10, 12; Item 1000].
Claim 2:
Pu, as shown in the rejection above, discloses all the limitations of claim 1.
Pu also discloses wherein the plate portion includes a protrusion on a face of the plate portion disposed between the plate portion and the pivot shaft portion [Figs. 6, 
It should be noted that the insertion hole is considered both the hole for the pivot shaft [1000] but also the blind hole created by the blocking parts [111, 1002, 1003]. This is consistent with the interpretation of the instant application, particularly as shown in Figure 7.
Claim 3:
Pu, as shown in the rejection above, discloses all the limitations of claim 2.
Pu also discloses wherein the body [Item 20] is shaped to extend radially outward from the pivot shaft portion [Items 21-22], the protrusion is a rib extending radially outwardly away from the pivot shaft portion and in the same direction as the body, and the rib is dimensioned such that a length of the rib in a plate width direction of the body is longer than a length of the rib in a thickness direction of the body [Fig. 6, Items 20, 200, 2000].
Claim 12:
Pu, as shown in the rejection above, discloses all the limitations of claim 1.
Pu also discloses wherein the plate portion [Figs. 6, 8, 10; Items 202, 2020, 2021] has a larger area than that of the insertion hole [1000] when the plate portion is viewed along an axial direction of the pivot shaft portion.
Claim 13:
Pu, as shown in the rejection above, discloses all the limitations of claim 2.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, 8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pu as applied to claims 1-3 above, and further in view of Kim (US 9,914,351 B2) hereinafter Kim.
Claim 4:
Pu, as shown in the rejection above, discloses all the limitations of claim 3.
Pu also discloses wherein a plurality of the flaps are provided inside the frame [Fig. 4, Item 2], the traveling air introducing mechanism further comprises: a drive part disposed within a wall portion constituting the frame [Figs. 1, 13; Items 1, 3], and the plate portion is provided only to the pivot shaft portion of the predetermined flap [Fig. 6, Item 202].
It should be noted that the specific plate portion being defined is only provided at the pivot shaft portion of the predetermined flap. This limitation does not preclude other flaps or other parts of the predetermined flap from having different plate portions or 
Pu doesn’t explicitly disclose the drive part being configured to rotate and drive the pivot shaft portion of a predetermined flap out of the plurality of the flaps; and a transmission mechanism configured to transmit rotary driving force from the predetermined flap to others of the plurality of the flaps than the predetermined flap and cause the others of the plurality of the flaps to rotate in conjunction with the predetermined flap.
However, Kim does disclose the drive part being configured to rotate and drive the pivot shaft portion of a predetermined flap out of the plurality of the flaps; and a transmission mechanism configured to transmit rotary driving force from the predetermined flap to others of the plurality of the flaps than the predetermined flap and cause the others of the plurality of the flaps to rotate in conjunction with the predetermined flap [Figs. 2-3, Items 20, 32, 40, 50].
Pu discloses a prior art traveling air introducing mechanism wherein the drive part which moves a movable member which rotates all the respective flaps. Kim teaches a series of air flaps which use a known technique that is applicable to the mechanism of Pu, namely, the technique of having a transmission member which transmits the rotation of one flap, driven by the driving device, to the other flaps so that they all move together. The substitution of one known element (a drive part moving a 
Claim 6:
Pu, as shown in the rejection above, discloses all the limitations of claim 1.
Pu also discloses wherein a plurality of the flaps are provided inside the frame [Fig. 4, Item 2], the traveling air introducing mechanism further comprises: a drive part disposed within a wall portion constituting the frame [Figs. 1, 13; Items 1, 3], and the plate portion is provided only to the pivot shaft portion of the predetermined flap [Fig. 6, Item 202].
It should be noted that the specific plate portion being defined is only provided at the pivot shaft portion of the predetermined flap. This limitation does not preclude other flaps or other parts of the predetermined flap from having different plate portions or similar configurations. According to Para. 0009 of the instant Specification, there may be an advantage of increased airflow by having smooth feature near the edges of the other flaps. If the Applicant's intent was to have a plate portion ONLY at the pivot shaft portion of the predetermined flap it is suggested to clearly define the intended shape of the other flaps.
Pu doesn’t explicitly disclose the drive part being configured to rotate and drive the pivot shaft portion of a predetermined flap out of the plurality of the flaps; and a 
However, Kim does disclose the drive part being configured to rotate and drive the pivot shaft portion of a predetermined flap out of the plurality of the flaps; and a transmission mechanism configured to transmit rotary driving force from the predetermined flap to others of the plurality of the flaps than the predetermined flap and cause the others of the plurality of the flaps to rotate in conjunction with the predetermined flap [Figs. 2-3, Items 20, 32, 40, 50].
Pu discloses a prior art traveling air introducing mechanism wherein the drive part which moves a movable member which rotates all the respective flaps. Kim teaches a series of air flaps which use a known technique that is applicable to the mechanism of Pu, namely, the technique of having a transmission member which transmits the rotation of one flap, driven by the driving device, to the other flaps so that they all move together. The substitution of one known element (a drive part moving a single flap with a transmission member transmitting the torque to other flaps) for another (a drive part moving a movable member which moves all flaps) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the flap turning arrangement shown in Kim would have yielded predictable results, namely, a means of turning flaps in Pu to open and close the opening depending on air flow requirements.
Claim 8:

Pu also discloses wherein a plurality of the flaps are provided inside the frame [Fig. 4, Item 2], the traveling air introducing mechanism further comprises: a drive part disposed within a wall portion constituting the frame [Figs. 1, 13; Items 1, 3], and the plate portion is provided only to the pivot shaft portion of the predetermined flap [Fig. 6, Item 202].
It should be noted that the specific plate portion being defined is only provided at the pivot shaft portion of the predetermined flap. This limitation does not preclude other flaps or other parts of the predetermined flap from having different plate portions or similar configurations. According to Para. 0009 of the instant Specification, there may be an advantage of increased airflow by having smooth feature near the edges of the other flaps. If the Applicant's intent was to have a plate portion ONLY at the pivot shaft portion of the predetermined flap it is suggested to clearly define the intended shape of the other flaps.
Pu doesn’t explicitly disclose the drive part being configured to rotate and drive the pivot shaft portion of a predetermined flap out of the plurality of the flaps; and a transmission mechanism configured to transmit rotary driving force from the predetermined flap to others of the plurality of the flaps than the predetermined flap and cause the others of the plurality of the flaps to rotate in conjunction with the predetermined flap.
However, Kim does disclose the drive part being configured to rotate and drive the pivot shaft portion of a predetermined flap out of the plurality of the flaps; and a transmission mechanism configured to transmit rotary driving force from the 
Pu discloses a prior art traveling air introducing mechanism wherein the drive part which moves a movable member which rotates all the respective flaps. Kim teaches a series of air flaps which use a known technique that is applicable to the mechanism of Pu, namely, the technique of having a transmission member which transmits the rotation of one flap, driven by the driving device, to the other flaps so that they all move together. The substitution of one known element (a drive part moving a single flap with a transmission member transmitting the torque to other flaps) for another (a drive part moving a movable member which moves all flaps) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the flap turning arrangement shown in Kim would have yielded predictable results, namely, a means of turning flaps in Pu to open and close the opening depending on air flow requirements.
Claim 14:
Pu and Kim, as shown in the rejection above, discloses all the limitations of claim 6.
Pu also discloses wherein the plate portion [Figs. 6, 8, 10; Items 202, 2020, 2021] has a larger area than that of the insertion hole [1000] when the plate portion is viewed along an axial direction of the pivot shaft portion.


Claims 5, 7, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pu as applied to claims 1-3 above, and further in view of Takanaga et al. (US 2014/0335778 A1) hereinafter Takanaga.
Claim 5:
Pu, as shown in the rejection above, discloses all the limitations of claim 3.
	Pu doesn’t explicitly disclose further comprising a drive part configured to rotate and drive the pivot shaft portion of the flap, wherein the drive part has a function of learning positioning of a predetermined open position and a predetermined closed position for the body as initial settings in a state where the pivot shaft portion is coupled to the drive part.
	However, Takanaga does disclose further comprising a drive part configured to rotate and drive the pivot shaft portion of the flap, wherein the drive part has a function of learning positioning of a predetermined open position and a predetermined closed position for the body as initial settings in a state where the pivot shaft portion is coupled to the drive part [Paras. 0039-0041].
	Pu also discloses the pivot shaft portion [Figs. 6, Item 202] is provided on a periphery of the pivot shaft portion with a protrusion [Fig. 6, Item 2001] for use in learning positioning of the body [1002 acts as a stop], and the insertion hole is sized to be able to accommodate the protrusion [Fig. 8, Items 1000, 1003].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Pu with the drive part configuration of Takanaga to enable the system to detect failure and notify the driver thus enabling repairs to enhance system efficiency.
Claim 7:
Pu, as shown in the rejection above, discloses all the limitations of claim 1.
	Pu doesn’t explicitly disclose further comprising a drive part configured to rotate and drive the pivot shaft portion of the flap, wherein the drive part has a function of learning positioning of a predetermined open position and a predetermined closed position for the body as initial settings in a state where the pivot shaft portion is coupled to the drive part.
	However, Takanaga does disclose further comprising a drive part configured to rotate and drive the pivot shaft portion of the flap, wherein the drive part has a function of learning positioning of a predetermined open position and a predetermined closed position for the body as initial settings in a state where the pivot shaft portion is coupled to the drive part [Paras. 0039-0041].
	Pu also discloses the pivot shaft portion [Figs. 6, Item 202] is provided on a periphery of the pivot shaft portion with a protrusion [Fig. 6, Item 2001] for use in learning positioning of the body [1002 acts as a stop], and the insertion hole is sized to be able to accommodate the protrusion [Fig. 8, Items 1000, 1003].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Pu with the drive part configuration of Takanaga to enable the system to detect failure and notify the driver thus enabling repairs to enhance system efficiency.
Claim 9:
Pu, as shown in the rejection above, discloses all the limitations of claim 2.

	However, Takanaga does disclose further comprising a drive part configured to rotate and drive the pivot shaft portion of the flap, wherein the drive part has a function of learning positioning of a predetermined open position and a predetermined closed position for the body as initial settings in a state where the pivot shaft portion is coupled to the drive part [Paras. 0039-0041].
	Pu also discloses the pivot shaft portion [Figs. 6, Item 202] is provided on a periphery of the pivot shaft portion with a protrusion [Fig. 6, Item 2001] for use in learning positioning of the body [1002 acts as a stop], and the insertion hole is sized to be able to accommodate the protrusion [Fig. 8, Items 1000, 1003].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Pu with the drive part configuration of Takanaga to enable the system to detect failure and notify the driver thus enabling repairs to enhance system efficiency.
Claim 15:
Pu, as shown in the rejection above, discloses all the limitations of claim 7.
Pu also discloses wherein the plate portion [Figs. 6, 8, 10; Items 202, 2020, 2021] has a larger area than that of the insertion hole [1000] when the plate portion is viewed along an axial direction of the pivot shaft portion.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Pu and Kim as applied to claims 6 and 8 above, and further in view of Takanaga.
Claim 10:
Pu and Kim, as shown in the rejection above, discloses all the limitations of claim 6.
Pu doesn’t explicitly disclose further comprising a drive part configured to rotate and drive the pivot shaft portion of the flap, wherein the drive part has a function of learning positioning of a predetermined open position and a predetermined closed position for the body as initial settings in a state where the pivot shaft portion is coupled to the drive part.
However, Takanaga does disclose further comprising a drive part configured to rotate and drive the pivot shaft portion of the flap, wherein the drive part has a function of learning positioning of a predetermined open position and a predetermined closed position for the body as initial settings in a state where the pivot shaft portion is coupled to the drive part [Paras. 0039-0041].
Pu also discloses the pivot shaft portion [Figs. 6, Item 202] is provided on a periphery of the pivot shaft portion with a protrusion [Fig. 6, Item 2001] for use in learning positioning of the body [1002 acts as a stop], and the insertion hole is sized to be able to accommodate the protrusion [Fig. 8, Items 1000, 1003].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Pu and Kim with the drive part 
Claim 11:
Pu and Kim, as shown in the rejection above, discloses all the limitations of claim 8.
Pu doesn’t explicitly disclose further comprising a drive part configured to rotate and drive the pivot shaft portion of the flap, wherein the drive part has a function of learning positioning of a predetermined open position and a predetermined closed position for the body as initial settings in a state where the pivot shaft portion is coupled to the drive part.
However, Takanaga does disclose further comprising a drive part configured to rotate and drive the pivot shaft portion of the flap, wherein the drive part has a function of learning positioning of a predetermined open position and a predetermined closed position for the body as initial settings in a state where the pivot shaft portion is coupled to the drive part [Paras. 0039-0041].
Pu also discloses the pivot shaft portion [Figs. 6, Item 202] is provided on a periphery of the pivot shaft portion with a protrusion [Fig. 6, Item 2001] for use in learning positioning of the body [1002 acts as a stop], and the insertion hole is sized to be able to accommodate the protrusion [Fig. 8, Items 1000, 1003].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Pu and Kim with the drive part configuration of Takanaga to enable the system to detect failure and notify the driver thus enabling repairs to enhance system efficiency.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596. The examiner can normally be reached Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT PHILIP LIETHEN/Examiner, Art Unit 3747